Citation Nr: 0311843	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-17 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for skin disorder claimed 
as acne of the face, chest, and back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from May 1983 to June 1992.  
He also apparently had a period of active duty for training 
from March 1982 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board notes that the veteran submitted a timely notice of 
disagreement to initiate an appeal of a June 1999 rating 
decision concerning the effective date assigned for the 
evaluations for service-connected disabilities awarded 
therein.  However, by written statement dated in September 
1999, the veteran withdrew that notice of disagreement.  See 
38 C.F.R. § 20.204 (2002).  Therefore, this issue is not 
currently before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Medical evidence shows the veteran's skin disorder 
diagnosed as acne. 

3.  There is no evidence of any acne or other skin disorder 
in service and no competent evidence of a nexus between the 
veteran's current acne and his period of active duty service.  


CONCLUSION OF LAW

Service connection for a skin disorder claimed as acne of the 
fact, chest, and back is not established.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the December 1998 rating decision, March 
1999 statement of the case, and supplemental statements of 
the case dated in December 1999 and January 2002, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in a 
May 2000 letter, the RO gave specific advice as to pursuing 
his claim under the provisions concerning Persian Gulf 
undiagnosed illnesses.  Also, in an April 2001 letter, the RO 
explained the notice and duty to assist provisions of the 
VCAA, including what evidence VA would attempt to secure on 
his behalf and his responsibility to identify and, if 
necessary, authorize the release of, evidence needed for his 
claim.  Accordingly, the Board finds that the veteran has 
received all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records, reports of 
several VA examinations, VA treatment records, and private 
medical records submitted by the veteran.  He has not 
authorized the release of any other private medical records.  
The Board notes that the RO has not sought a medical 
examination or opinion specifically concerning the skin 
disorder at issue on appeal.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Under the VCAA, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  In this case, as 
discussed in detail below, there is simply no competent 
evidence that indicates that the disorder may be associated 
with service.  Therefore, VA is not obligated to secure a 
medical examination or opinion.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (when there was no competent 
evidence that the disability was associated with service, the 
duty to secure examination or opinion is not triggered). 

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness, a medically unexplained chronic 
multisymptom illness defined by a cluster of signs or 
symptoms, i.e., chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, and any illness determined by 
regulation to warrant presumptive service connection that 
became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable 
degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117.  See 38 U.S.C.A. § 1117(g) and 38 C.F.R. § 3.317(b) 
(listing signs and symptoms that may be a manifestation of an 
undiagnosed illness).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  A disability is considered 
"chronic" if it has existed for six months or more or if 
the disability exhibits intermittent episodes of improvement 
and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Finally, the claimed chronic disability must 
have been manifest during active service in the Southwest 
Asia theater of operations or manifest to a compensable 
degree by December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i).  It 
is emphasized that the disability must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board notes that the veteran's skin disorder 
is diagnosed by both private and VA medical providers as 
acne.  Thus, the disorder is attributable to a known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Accordingly, the 
presumption of service connection for skin disorder as due to 
undiagnosed illness is not for application.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  

Considering the service connection claim on a direct basis, 
the Board finds that the preponderance of the evidence is 
against the claim.  First, service medical records are 
negative for complaint, finding, or treatment of acne or any 
skin disorder in service.  In fact, during the September 1999 
personal hearing, the veteran conceded that he had no skin 
problems or treatment for skin problems while on active duty.  
Because there is no skin disorder shown in service, service 
connection may not be established on the basis of chronicity 
in service or for continuity of symptomatology of disorder 
seen in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.

The veteran submitted medical records from R. Glick, D.O., 
showing care from February 1996 to June 1999.  Initial 
evaluation notes indicate that the veteran reported the acne 
beginning at age 27.  Considering his date of birth, the 
reported onset of acne was during his period of active 
service.  However, as already stated above, service medical 
records show no complaint, diagnosis, or treatment of acne.     

In addition, despite his prior testimony, the veteran relates 
in an August 2001 statement that the physician who performed 
his separation examination did note that he had acne on the 
face, back, and chest and stated that he was too old to have 
it.  However, the veteran's report of the physician's 
statement is not particularly probative.  As already 
discussed, there is no such mention of acne in service 
medical records.  The report of the January 1992 separation 
examination shows that skin was normal.  Moreover, "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In fact, there is no evidence of complaint, diagnosis, or 
treatment of acne for some years after service.  Records from 
Dr. Glick show treatment from February 1996.  The Board notes 
that VA medical records show no chronic skin disorder until 
February 1997.  Post-service VA examination report dated in 
June 1995 indicates that the veteran's skin was clear.  The 
report of the Persian Gulf Registry examination performed in 
September 1996 includes no history, complaint, or finding of 
acne or other skin disorder.  The December 1996 follow-up 
letter to the veteran makes no mention of acne or skin 
disorder.  

Finally, although the veteran is currently diagnosed as 
having acne, there is no competent evidence of a nexus 
between the disorder and his period of active duty service.  
That is, the medical evidence of record reflects no opinion 
as to the cause of the acne or any relationship to service.  
During the September 1999 hearing, the veteran concedes that 
no doctor had offered an opinion as to how he incurred the 
skin disorder.  In the absence of competent evidence of a 
nexus between the acne and service, service connection cannot 
be established.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board emphasizes 
that VA medical records dated in February 1997 indicate that 
the veteran reported onset of acne problems after he started 
taking hypertension medication, shown by medical records to 
have been prescribed in September 1996.  Hypertension is not 
a service-connected disability.  See 38 C.F.R. § 3.310(a) 
(secondary service connection).     

The Board acknowledges that records from Dr. Glick show the 
veteran's report of acne beginning at age 27, while he served 
on active duty.  However, the mere report of this history by 
the veteran is insufficient to constitute a medical nexus 
opinion relating the acne to service.  See LeShore v. Brown, 
8 Vet. App. 406 (1995) (medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence).

In his August 2001 statement, the veteran relates that he was 
an infantryman in service and had to use camouflage paint, 
mud, and ashes on his face, arms, and neck.  The statement 
appears to suggest his personal opinion that the use of these 
substances on skin caused the current skin disorder.  
However, the Board emphasizes that the veteran is a lay 
person.  There is no evidence of record showing that he is 
trained or educated in medicine or dermatology.  Accordingly, 
his personal opinion as to the etiology of the skin disorder 
is not competent medical evidence required to establish a 
nexus between the disorder and service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.     

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  The appeal is 
denied. 


ORDER

Service connection for a skin disorder claimed as acne of the 
face, chest, and back is denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

